Exhibit 10.8

HILB ROGAL & HOBBS COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective December 16, 1994

Amended and Restated

Effective January 1, 2005

(Board approved February 13, 2007)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I GENERAL

   1

1.1

   Effective Date    1

1.2

   Purpose    1

ARTICLE II DEFINITIONS AND USAGE

   1

2.1

   Definitions    1

2.2

   Usage    5

ARTICLE III ELIGIBILITY AND PARTICIPATION

   5

3.1

   Eligibility and Participation    5

ARTICLE IV SUPPLEMENTAL BENEFIT

   6

4.1

   Entitlement to Benefits    6

4.2

   Supplemental Benefit    6

4.3

   Normal Form of Payment    7

4.4

   Time of Payment    7

4.5

   Segregation of Assets    7

4.6

   Forfeiture of Supplemental Benefit    7

ARTICLE V DEATH AND DISABILITY BENEFITS

   8

5.1

   Death Benefit    8

5.2

   Disability Benefit    8

ARTICLE VI ADMINISTRATION

   8

6.1

   General    8

6.2

   Administrative Rules    8

6.3

   Duties    8

6.4

   Fees    9

ARTICLE VII CLAIMS PROCEDURE

   9

7.1

   General    9

7.2

   Denials    9

7.3

   Notice    10

7.4

   Appeals Procedure    10

7.5

   Review    10

ARTICLE VIII MISCELLANEOUS PROVISIONS

   11

8.1

   Amendment    11

8.2

   Termination    11

8.3

   No Assignment    11

8.4

   Incapacity    11

8.5

   Successors and Assigns    11

8.6

   Governing Law    12

8.7

   No Guarantee of Employment    12

 

i



--------------------------------------------------------------------------------

8.8

   Unfunded Plan    12

8.9

   Severability    12

8.10

   Notification of Addresses    12

8.11

   Bonding    12



--------------------------------------------------------------------------------

ARTICLE I

GENERAL

1.1 Effective Date

The provisions of the Plan were originally effective as of December 16, 1994.
The Plan has been amended and restated from time to time since that date. This
amendment and restatement is effective January 1, 2005. The rights, if any, of
any person whose status as an employee of the Company and its subsidiaries and
affiliates, if any, has terminated shall be determined pursuant to the Plan as
in effect on the date such employee terminated, unless subsequently adopted
provisions of the Plan are made specifically applicable to such person.

Effective January 1, 2005, the Plan is amended and restated to conform the Plan
to the requirements of section 409A of the Internal Revenue Code. The amendments
apply solely to amounts accrued on and after January 1, 2005, plus any amounts
accrued prior to January 1, 2005, that are not earned and vested as of
December 31, 2004, plus earnings and less losses thereon. Amounts accrued prior
to January 1, 2005, that are earned and vested as of December 31, 2004, plus
earnings and less losses thereon, shall remain subject to the terms of the Plan
as in effect on December 31, 2004.

1.2 Purpose

The purpose of the Plan is to provide supplemental retirement income to a
Participant. The Plan is intended to be (and shall be construed and administered
as) an “employee pension benefit plan” under the provisions of the Employee
Retirement Income Security Act of 1974 (“ERISA”) which is unfunded and
maintained by the Company solely to provide retirement income to a select group
of management or highly compensated employees as such group is described under
sections 201(2), 301(a)(3), and 401(a)(1) of ERISA as interpreted by the U.S.
Department of Labor. The Plan is not intended to be a plan described in section
401(a) of the Code or section 3(2)(A) of ERISA.

ARTICLE II

DEFINITIONS AND USAGE

2.1 Definitions

Wherever used in the Plan, the following words and phrases shall have the
meanings set forth below unless the context plainly requires a different
meaning:

• “Benefit Commencement Date” means, solely with respect to a Participant’s
Pre-2005 Supplemental Benefit, the January 1 following a Participant’s
termination of employment with the Company or such earlier date in the absolute
discretion of the Committee. “Benefit Commencement Date” means, solely with
respect to a Participant’s Post-2004 Supplemental Benefit, the earlier of the
January 1 or July 1 next following the six-month anniversary of the
Participant’s termination of employment.

 

1



--------------------------------------------------------------------------------

• “Board” means the Board of Directors of the Company.

• “Cause” for termination as used herein shall be solely determined in good
faith by the Company and shall mean upon the occurrence of any one of the
following events:

(i) any act of dishonesty, fraud, or an act that would constitute a breach of
fiduciary duty on the part of Participant; or

(ii) Participant’s committing or being charged with or convicted of any crime;
or

(iii) death of Participant; or

(iv) disability of Participant, defined as any medically determinable physical
or mental impairment that prevents Participant from performing the essential
functions of Participant’s job with a reasonable accommodation; or

(v) Participant’s breach of any representation, warranty, term, condition or
covenant in this Agreement, or any other contract or agreement between
Participant and the Company or any of its subsidiaries or affiliates; or

(vi) any act by Participant which may have an adverse effect on the reputation
or business of the Company or any of its subsidiaries or affiliates; or

(vii) Participant’s violation of any policy or code of conduct of the Company or
any of its subsidiaries or affiliates or Participant’s commission of any act
which the Employer reasonably deems to constitute misconduct associated with
Participant’s employment; or

(viii) Participant’s failure to perform or neglect by Participant of the duties
which Participant is required to perform as an employee of the Company or any of
its subsidiaries or affiliates or Participant’s failure to perform Participant’s
duties to the full satisfaction of the Company or any of its subsidiaries or
affiliates; or

(ix) the termination or cancellation of any license required to be held by
Participant to perform the duties required of Participant by the Company or any
of its subsidiaries or affiliates.

• “Change of Control” means

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either
(a) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (b) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided,

 

2



--------------------------------------------------------------------------------

however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change of Control: (w) any acquisition directly from the
Company, (x) any acquisition by the Company, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (z) any acquisition by any corporation
pursuant to a transaction which complies with clauses (a), (b) and (c) of
subsection (iii) of this Section; or

(ii) Individuals who, as of February 2, 1999, constitute the Board “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
February 2, 1999 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (a) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (b) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, for purposes of subsection (i) of this Section, a
Change of Control shall not be deemed to have taken place if, as a result of an
acquisition by the

 

3



--------------------------------------------------------------------------------

Company which reduces the Outstanding Company Common Stock or the Outstanding
Company Voting Securities, the beneficial ownership of a Person increases to 25%
or more of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities; provided, however, that if a Person shall become the
beneficial owner of 25% or more of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities by reason of share purchases by the
Company and, after such share purchases by the Company, such Person becomes the
beneficial owner of any additional shares of the Outstanding Company Common
Stock or the Outstanding Company Voting Stock through any means except an
acquisition directly from the Company, for purposes of subsection (a) of this
Section, a Change of Control shall be deemed to have taken place.

• “Code” means the Internal Revenue Code of 1986, as amended from time to time.

• “Committee” means the Compensation Committee of the Board, if any, and
otherwise, the Board.

• “Company” means Hilb Rogal & Hobbs Company and any successor thereto.

• “Compensation” means total base compensation, excluding bonuses and other
forms of compensation, paid to a Participant for personal services rendered to
the Company without regard to any Compensation Limitation.

• “Compensation Limitation” means $200,000 as adjusted to reflect cost-of-living
increases by the Secretary of the Treasury or his delegate from time to time
under section 401(a)(17) of the Code. For 2006, the Compensation limit under
Code section 401(a)(17) is $220,000.

• “Competitor” means any individual or entity which offers or provides
brokerage, risk management, insurance, employee benefits, consulting, or bond
products or services which are similar to and competitive with those products or
services provided by the Company or any subsidiary or affiliate of the Company
by which the Participant was employed.

• “Eligible Employee” means an employee of the Company whose Compensation
exceeds $200,000 as adjusted from time to time under section 401(a)(17) of the
Code.

• “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

• “Grandfathered Participant” means a Participant who is designated by the
Committee as a “grandfathered participant.”

• “Participant” means an Eligible Employee who is participating in the Plan in
accordance with Section 3.1 hereof and shall include a Grandfathered
Participant, unless otherwise specified.

 

4



--------------------------------------------------------------------------------

• “Plan” means the Hilb Rogal & Hobbs Company Supplemental Executive Retirement
Plan.

• “Plan Year” means the calendar year.

• “Post-2004 Supplemental Benefit” means the portion of a Participant’s
Supplemental Benefit accrued on and after January 1, 2005, plus amounts accrued
prior to January 1, 2005 that are not earned and vested as of December 31, 2004,
plus earnings and less losses thereon.

• “Pre-1998 Accrued Benefit” means the value of the benefit for each Participant
in the Plan who was not in pay status (receiving benefits) as of December 31,
1997 determined in accordance with the terms of the Plan determined in
accordance with the terms of the Plan then in effect as though the Participant
had terminated employment as of that date.

• “Pre-2005 Supplemental Benefit” means the portion of a Participant’s
Supplemental Benefit accrued prior to January 1, 2005, that is earned and vested
as of December 31, 2004, plus earnings and less losses thereon.

• “Retirement Plan” means the Hilb Rogal & Hobbs Company Profit Sharing Savings
Plan.

• “Separation from Service” means a Participant’s termination from employment as
described in the Retirement Plan.

• “Supplemental Benefit” means the benefit provided in accordance with
Section 4.2 of the Plan.

• “Years of Service”, for purposes of benefit accrual and vesting, means a
Participant’s full years of employment with the Company. Years of employment
with Insurance Management Corporation shall be credited as Years of Service for
purposes of vesting and benefit accrual.

2.2 Usage

Except where otherwise indicated by the context, any masculine terminology used
herein shall also include the feminine and vice versa, and the definition of any
term herein in the singular shall also include the plural and vice versa.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility and Participation

The Committee shall designate from time to time Eligible Employees of the
Company who shall participate in the Plan; provided, however, that such Eligible
Employees shall be

 

5



--------------------------------------------------------------------------------

members of a select group of management or highly compensated employees as such
group is described under sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. The
Eligible Employees of the Company so designated by the Committee shall become
Participants in the Plan.

ARTICLE IV

SUPPLEMENTAL BENEFIT

4.1 Entitlement to Benefits

Each Participant shall be entitled to the vested portion of his Supplemental
Benefit provided in Section 4.2 of the Plan upon reaching his Benefit
Commencement Date. A Participant who terminates employment (for any reason other
than disability or death) shall have a vested interest in his Supplemental
Benefit, based upon the following vesting schedule:

 

Years of Service

  

Vesting Percentage

0-4

   0%

5

   33.33%

6-15

   6.66% per year

Notwithstanding the foregoing, a Participant shall be fully vested upon a Change
of Control.

4.2 Supplemental Benefit

A Participant’s Supplemental Benefit shall be equal to his account balance under
the Plan.

(a) Deemed Contributions to Account. Annually the account of a Participant shall
be credited (deemed to have been contributed) with an amount that is calculated
by determining the total employer match and profit sharing contribution (as a
percentage of compensation) that the Participant would have received under the
Retirement Plan but without the Compensation Limitation that applies to such
Retirement Plan, reduced by the amount of employer match and profit sharing
contribution actually contributed to the Retirement Plan by the Company.

(b) Account Adjustments. A deemed contribution to the Participant’s account
shall be treated as having been invested in one or more deemed investments
designated by the Committee from time to time. The value of a Participant’s
account shall be adjusted at least annually to reflect increase or decrease in
the value of such deemed investments. In the absence of any designation of one
or more deemed investments, the Participant’s account shall be credited with
interest at an annual rate specified from time to time by the Committee.

(c) Exception for Grandfathered Participants. Participants in the Plan as of
December 31, 1997 shall be regarded as Grandfathered Participants. Effective
January 1, 1998, their accounts shall be administered as set forth above except
as follows:

(1) A Grandfathered Participant’s Pre-1998 Accrued Benefit shall be determined
and shall be the beginning amount in the Participant’s account as of January 1,
1998.

 

6



--------------------------------------------------------------------------------

(2) Annually, the account of a Grandfathered Participant shall be credited with
the greater of 2% of Compensation or the amount determined in Paragraph
(a) above.

4.3 Normal Form of Payment

The normal form of payment of the Participant’s Supplemental Benefit shall be
five annual installments with interest as determined by the Committee from time
to time. Effective as of June 7, 1999, if, at the Participant’s Benefit
Commencement Date, the Participant’s account balance is $20,000 or less, then
the Participant’s Supplemental Benefit shall be paid in one lump sum
distribution.

4.4 Time of Payment

(a) General Time of Payment. The actual payment of the Supplemental Benefit
shall commence on the Participant’s Benefit Commencement Date.

(b) Accelerated Payment of Benefits: Solely with respect to a Participant’s
Pre-2005 Supplemental Benefit, notwithstanding anything herein to the contrary,
in the sole discretion of the Committee, payment of benefits under Article IV or
V of the Plan may be accelerated. Except as may be permitted by Treasury
Regulations, no acceleration in the time or schedule of any payment or any
amount scheduled to be paid from a Participant’s Post-2004 Supplemental Benefit
shall be permitted.

4.5 Segregation of Assets

The Company may, but shall not be obligated, to segregate assets in trust or
otherwise for the purpose of paying obligations under this plan. Further, the
Company has no obligation to match with actual investment any deemed
contribution or deemed investment.

4.6 Forfeiture of Supplemental Benefit

Notwithstanding anything in Article IV to the contrary, a Participant (and his
or her spouse or other beneficiary) shall forfeit all rights to any payment made
or scheduled to be made under this Plan after the date the Participant
(i) enters into employment with a Competitor without the written consent of the
Company; (ii) violates any restrictive covenant contained in any agreement
Participant entered into with the Company or any of its subsidiaries or
affiliates or which may be enforced by the Company or any of its subsidiaries or
affiliates against the Participant, including, without limitation, any covenant
dealing with confidential information or nonpiracy of business or other
employees; or (iii) is terminated by the Company or any of its subsidiaries or
affiliates for Cause. The Company shall be entitled to reimbursement of any
payment made under this Plan for which a Participant’s rights are forfeited
under the preceding sentence.

 

7



--------------------------------------------------------------------------------

ARTICLE V

DEATH AND DISABILITY BENEFITS

5.1 Death Benefit

If a Participant dies while employed by the Company before his Benefit
Commencement Date, the surviving spouse of the Participant shall be entitled to
a death benefit equal to the Participant’s Supplemental Benefit determined as of
the Participant’s date of death. A deceased Participant shall be fully vested in
his Supplemental Benefit as of his date of death. If a Participant dies after
retirement and after he has begun to receive his benefits under the Plan, the
death benefit shall be equal to the principal of any of the Participant’s
remaining payments.

The death benefit shall be paid to his designated beneficiary, if any, in a lump
sum sixty (60) days after (or, for a Participant’s Pre-2005 Supplemental
Benefit, within sixty (60) days of) the Participant’s date of death or as soon
thereafter as is practicable; provided that such payment must be made by the
later of (a) December 31 of the calendar year in which payment was scheduled or
(b) the 15th day of the third month following the scheduled payment date. If no
beneficiary is designated, the death benefit shall be paid to his estate.

5.2 Disability Benefit

If a Participant becomes disabled, as defined in the Retirement Plan, he shall
become fully vested in his Supplemental Benefit determined as of the date of his
separation from service as a result of disability.

ARTICLE VI

ADMINISTRATION

6.1 General

The Administrator shall be the Committee, or such other person or persons as
designated by the Committee. Except as otherwise specifically provided in the
Plan, the Administrator shall be responsible for administration of the Plan. The
Administrator shall be the “named fiduciary” within the meaning of
Section 402(c)(2) of ERISA.

6.2 Administrative Rules

The Administrator may adopt such rules of procedure as it deems desirable for
the conduct of its affairs, except to the extent that such rules conflict with
the provisions of the Plan.

6.3 Duties

The Administrator shall have the following rights, powers and duties:

(a) The decision of the Administrator in matters within its jurisdiction shall
be final, binding and conclusive upon the Company and upon any other person
affected by such decision, subject to the claims procedure hereinafter set
forth.

 

8



--------------------------------------------------------------------------------

(b) The Administrator shall have the duty and authority to interpret and
construe the provisions of the Plan, to decide any question that may arise
regarding the rights of employees, Participants and beneficiaries, and the
amounts of their respective interests, to adopt such rules and to exercise such
powers as the Administrator may deem necessary for the administration of the
Plan, and to exercise any other rights, powers or privileges granted to the
Administrator by the terms of the Plan.

(c) The Administrator shall maintain full and complete records of its decisions.
Its records shall contain all relevant data pertaining to the Participant and
his rights and duties under the Plan. The Administrator shall have the duty to
maintain account records of all Participants.

(d) The Administrator shall cause the principal provisions of the Plan to be
communicated to the Participants, and a copy of the Plan and other documents to
be available at the principal office of the Company for inspection by the
Participants at reasonable times determined by the Administrator.

(e) The Administrator shall periodically report to the Committee with respect to
the status of the Plan.

6.4 Fees

No fee or compensation shall be paid to any person for services as the
Administrator.

ARTICLE VII

CLAIMS PROCEDURE

7.1 General

Any claim for benefits under the Plan shall be filed by the Participant or
surviving spouse (“claimant”) on the form prescribed for such purpose with the
Administrator. No benefit will be paid under the Plan unless the Administrator
determines in its sole discretion that the claimant is entitled to such benefit.

7.2 Denials

If a claim for benefits under the Plan is wholly or partially denied, notice of
the decision shall be furnished to the claimant by the Administrator within a
reasonable period of time after receipt of the claim by the Administrator, but
in no event later than the time permitted by the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).

 

9



--------------------------------------------------------------------------------

7.3 Notice

Any claimant who is denied a claim for benefits shall be furnished written
notice setting forth:

(a) the specific reason or reasons for the denial;

(b) specific reference to the pertinent provision of the Plan upon which the
denial is based;

(c) a description of any additional material or information necessary for the
claimant to perfect the claim; and

(d) an explanation of the claim review procedure under the Plan.

7.4 Appeals Procedure

In order that a claimant may appeal a denial of a claim, the claimant or the
claimant’s duly authorized representative may:

(a) request a review by written application to the Administrator, or its
designate, no later than sixty (60) days after receipt by the claimant of
written notification of denial of a claim;

(b) review pertinent documents; and

(c) submit issues and comments in writing.

7.5 Review

A decision on review of a denied claim shall be made not later than sixty
(60) days after receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered within a reasonable period of time, but not later than one hundred and
twenty (120) days after receipt of a request for review. The decision on review
shall be in writing and shall include the specific reason(s) for the decision
and the specific reference(s) to the pertinent provisions of the Plan on which
the decision is based.

 

10



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS PROVISIONS

8.1 Amendment

The Company reserves the right to amend the Plan in any manner that it deems
advisable by a resolution of the Board, or its authorized delegate, which shall
be communicated to Participants not later than sixty (60) days following the
effective date of such amendment. No amendment shall, without the Participant’s
consent, affect the amount of the Participant’s Supplemental Benefit at the time
the amendment becomes effective or the right of the Participant to receive a
Retirement Benefit after the Participant has met the entitlement requirements
provided in Section 4.1 of the Plan.

8.2 Termination

The Company reserves the right to terminate the Plan at any time by resolution
of the Board, which shall be communicated to Participant not later than sixty
(60) days following the effective date of such amendment. No termination shall,
without the consent of the Participant, affect the amount of the Participant’s
Supplemental Benefit prior to the termination of the right of the Participant to
receive a Supplemental Benefit after the Participant has met the entitlement
requirements provided in Section 4.1 of the Plan.

8.3 No Assignment

The Participant shall not have the power to pledge, transfer, assign,
anticipate, mortgage or otherwise encumber or dispose of in advance any interest
in amounts payable hereunder or any of the payments provided for herein, no
shall any interest in amounts payable hereunder or in any payments be subject to
seizure for payment of any debts, judgments, alimony or separate maintenance, or
be reached or transferred by operation of law in the event of bankruptcy,
insolvency or otherwise.

8.4 Incapacity

If the Administrator determines that any person to whom such benefit is payable
is incompetent by reason of physical or mental disability, the Administrator may
cause the payments becoming due to such person to be made to another for his
benefit. Payments made pursuant to this Section shall, as to such payment,
operate as a complete discharge of the Plan, each Company, the Committee and the
Administrator.

8.5 Successors and Assigns

The provisions of the Plan are binding upon and inure to the benefit of each
Company, its respective successors and assigns, and the Participant and his
beneficiaries, heirs, legal representatives, and assigns.

 

11



--------------------------------------------------------------------------------

8.6 Governing Law

The Plan shall be subject to and construed in accordance with the laws of the
Commonwealth of Virginia to the extent not preempted by the provisions of ERISA.

8.7 No Guarantee of Employment

Nothing contained in the Plan shall be construed as a contract of employment or
deemed to give any Participant the right to be retained in the employ of the
Company or to give any Participant any equity or other interest in the assets,
business, or affairs of the Company. No Participant hereunder shall have a
security interest in assets of any Company used to make contributions or pay
benefits.

8.8 Unfunded Plan

The obligation of the Company to make payments under this Plan constitutes
nothing more than an unsecured promise of the Company to make such payments, and
any property of the Company that may be set aside in a trust or otherwise for
the payment of benefits under this Plan shall, in the event of the Company’s
bankruptcy or insolvency, remain subject to the claims of the Company’s general
creditors until such benefits are distributed in accordance with Article IV
hereof.

8.9 Severability

If any provision of the Plan shall be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but the Plan shall be construed and enforced as if such illegal or invalid
provision had never been included herein.

8.10 Notification of Addresses

Each Participant shall file with the Administrator, from time to time, in
writing, the post office address of the Participant, the post office address of
each Beneficiary, and each change of post office address. Any communication,
statement or notice addressed to the last post office address filed with the
Administrator (or if no such address was filed with the Administrator, then to
the last post office address of the Participant or beneficiary as shown on the
Company’s records) shall be binding on the Participant and each beneficiary for
all purposes of the Plan and neither the Administrator nor any Company shall be
obliged to search for or ascertain the whereabouts of any Participant or
beneficiary.

8.11 Bonding

The Administrator and all agents and advisors employed by it shall not be
required to be bonded, except as otherwise required by ERISA.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.

 

HILB ROGAL & HOBBS COMPANY

By

 

/s/ Walter L. Smith

 

13